—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered April 1, 1994, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for an adjournment, unanimously affirmed, without costs.
The administrator of McKenzie’s estate seeks to hold defendant law firm and certain of its employees responsible for McKenzie’s mental distress and suffering which culminated in his suicide on January 27, 1992. Dismissal of the complaint was properly granted since plaintiffs four causes of actions, for intentional inflection of emotional distress, negligent supervision, wrongful death, and prima facie tort, fail to state a cognizable claim. Plaintiff also had adequate opportunity to obtain counsel to oppose defendants’ motion to dismiss. Concur—Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.